DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-20 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the apparatus and method comprising: at least one connector segment coupling in fluid communication at least one of the first and second inner coolant-carrying channels of the first and second tube segments, or the first and second outer coolant-carrying channels of the first and second tube segments; a plurality of thermally conductive fins attached to the first and second tube segments; and wherein the air-to-coolant heat exchanger is coupled to separately receive a first coolant and a second coolant, the first coolant passing through the first and second inner coolant-carrying channels, and the second coolant passing through the first and second outer coolant-carrying channels of instant independent claims 1, 10 and 18.
The following references (US 3860269 A) to Horton; Lawrence R. et al., (US 8919143 B2) to Eckberg; Eric A. et al., (US 7315448 B1) to Bash; Cullen E. et al., (US 20130264027 A1) to ECKBERG; Eric A. et al., (US 20130118712 A1) to Iyengar; Madhusudan K. et al., (US 20110232889 A1) to Eckberg; Eric A. et al., (US 20180139870 A1) to Meadows; David et al., and (US 20140133096 A1) to CAMPBELL; Levi A. et al.; are the most relevant references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763
03/18/2019